Mr. Justice Aldrey
delivered the opinion of the court.
Eosendo Ocasio brought an action in intervention of ownership in the Municipal Court of Salinas against Enrique Monllor & Co. and Cordero & Torres, in which the plaintiff alleged that the first-mentioned defendant, in order to obtain the satisfaction of a judgment in his favor and against the second-mentioned defendants, had attached as belonging to the judgment debtor a store belonging to the plaintiff, including in said levy the stock of provisions therein contained and valued at $250.
The case was decided by the municipal court and later, on appeal, by the District Court of Guayama, which court, on December 4, 1911, made an order at the request of Enrique Monllor & Co. setting aside the judgment and allowing this firm to introduce its evidence in a new trial.
From this order the plaintiff, Eosendo Ocasio, has taken the present appeal.
From the foregoing statement it appears that we have no jurisdiction to entertain this appeal because the matter in controversy between the parties does not exceed the value of $300. Section 295 of the Code of Civil Procedure, as amended by the Laws of Porto Eico of 1905, p. 136.
*434It is true that this appeal was taken from the order granting a new trial and not from the judgment, but as we have already held, in the ease of Mora v. Rosaly, 18 P. R. R., 170 no appeal lies from an order upon a motion for a new trial when the amount in controversy is below $300.
This appeal, therefore, should be dismissed for lack of jurisdiction.

Appeal dismissed.

Chief Justice Hernández and Justices MacLeary, Wolf and del Toro concurred.